PITTMAN, Judge,
dissenting.
The main opinion correctly notes that parties to a juvenile proceeding have the right to be represented by counsel, including the right to appointed counsel if they are indigent, and that it is the duty of *699juvenile courts to give notice of that right. See also Ala.Code 1975, § 12-15-65(c) (providing that parties to cases filed in the juvenile court “shall be advised of their rights under law in their first appearance at intake and before the court” (emphasis added)). That said, however, any error as to that issue in this case was not raised in the juvenile court at any time. Based upon that omission, I conclude that the issue upon which the main opinion reverses the juvenile court’s judgment has not been preserved for appellate review. See Ex parte State ex rel. Ohio, 718 So.2d 669, 671 (Ala.1998) (“Appellate courts will not consider an issue that was not properly raised or pleaded in the trial court.”), and Sea Calm Shipping Co. v. Cooks, 565 So.2d 212, 216 (Ala.1990) (appellate courts “will not hold a trial court to be in error unless that court has been apprised of its alleged error and has been given the opportunity to act thereon”). I therefore respectfully dissent from the judgment of reversal.